Order entered November 20, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00741-CV

           QUI PHUOC HO, MAU THI NGUYEN AND TONG HO, Appellants

                                            V.

                         MACARTHUR RANCH, LLC, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 09-05369-A

                                        ORDER
       We GRANT appellants’ November 19, 2014 motion to extend time to file reply brief and

ORDER the brief be filed no later than November 21, 2014.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE